DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Libman (WO 2012/109634).  Libman (US 2013/0306627) is being used as an English language equivalent for Libman (WO 2012/109634).
With respect to the limitations of claim 1, Libman teaches an apparatus for processing an object (Figs 1-3, 6), the apparatus comprising: a cavity (cavity 10, 0059) for receiving therein the object (object 11, fish 1621, potatoes 1622, salad 1623, 0061, 0134); a plurality of processing antennas (Figs 2, 3, radiating elements 2018) configured to coherently feed the cavity with RF radiation (0003, radio frequency (RF) radiation for example, electromagnetic energy may be supplied using a magnetron) generated by a processing RF source (Fig 3, power supply 2012, 0106, 0011, source of RF energy); a memory (memory, 0079, 0082, 0192, 0193) storing processing instructions (0195, 0197) for each object from a given group of objects (1622, 1621, 1623), a user interface (Fig and/or phases and/or amplitude etc.), each excitation setup of said plurality of excitation setups comprising: amplitudes, each of which is associated with one of the plurality of antennas (0109-0112, amplitude modulation may be performed with radiating elements A and B), and one or more phase differences associated with each two antennas associated with non-zero amplitudes (0112, phase modulation be performed with radiating elements B and C).
With respect to the limitations of claims 2, 3, 4 and 5, Libman teaches each processing instruction further comprises time durations, for each of which RF radiation is to be radiated at one of the excitation setups (0120, the at least one processor and/or controller (e.g., controller 101) may determine both the power level and time duration for supplying to the radiating elements the energy at each MSE); further comprising a detector (Fig 2A, sensor 20, 0059), configured to detect RF radiation (0060, RF detectors) returning from the cavity, and the processor is configured to control the processing RF source based on the selected processing instruction and readings of the detector (0060, 0064); further comprising a detector, configured to detect RF radiation returning from the cavity, and the processor is configured to adjust the time durations based on the readings of the detector (0064, the adjustment of heating parameters may include, for example, stopping or adjusting the processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being obvious over Libman (WO 2012/109634) as applied to claims 1-5, further in view of Hadad (US 2013/0080098).
With respect to the limitations of claims 6, 7 and 8, Libman discloses the claimed invention except for further comprising a sensing RF source and one or more sensing antennas for feeding low power RF radiation from the sensing RF source to the cavity, and the detector is configured to detect RF radiation received through the one or more sensing antennas configured to feed the low power RF radiation into the cavity.
However, Hadad discloses further comprising a sensing (Fig 1B, detector 118a, 0069) RF source (RF source 112, 0068) and one or more sensing antennas (radiating element 110, 0059) for feeding low power RF radiation (0142, applying low RF power from the RF source (e.g., source 112)) from the sensing RF source to the cavity (zone 102, 0056), and the detector (RF detectors 118a, 0059) is configured to detect RF radiation received through the one or more sensing antennas configured to feed the low power RF radiation into the cavity is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the RF processing apparatus of Libman having an RF processing source and detector with the further comprising a sensing RF source and one or more sensing antennas for feeding low power RF radiation from the sensing RF source to the cavity, and the detector is configured to detect RF radiation received through the one or more sensing antennas configured to feed the low power RF radiation into the cavity of Hadad for the purpose of providing a known dual RF processing source in combination with a RF detector and radiating element that controls the processing of an object based on the received RF feedback (0060).
With respect to the limitations of claims 9 and 10, Libman discloses the claimed invention except for the sensing RF source supplies RF radiation at a first frequency range, and the processing RF source is configured to supply RF radiation at a second frequency range.  However, Hadad discloses the sensing RF source supplies RF radiation at a first frequency range, and the processing RF source is configured to supply RF radiation at a second frequency range (0130) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the RF processing apparatus of Libman having an RF processing source with the sensing RF source supplies RF radiation at a first frequency range, and the processing RF source is configured to supply RF radiation at a second frequency range of Hadad for the purpose of providing a known dual RF processing source that allows radiating elements to simultaneously emit RF waves at two or more differing frequencies (0130), thereby providing for controlled RF energy application.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Libman (WO 2012/109634) and Hadad (US 2013/0080098) as applied to claims 1, 3, 6 and 9, further in view of Chen (US 6,063,234).
With respect to the limitations of claim 11, Libman in view Hadad discloses the claimed invention except for further comprising a protecting system, configured to protect the sensing RF source from radiation at the first frequency range.  However, Chen discloses further comprising a protecting system (Fig 1, RF filter circuit 108, Col 4), configured to protect the sensing RF source from radiation at the first frequency range is known in the art.  It would have obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the RF processing apparatus of Libman in view of Hadad having a sensing RF source with the further comprising a protecting system, configured to protect the sensing RF source from radiation at the first frequency range of Chen for the purpose of filtering out undesirable radio frequency components on the electrical signals being received by the antenna (Col 4, Lines 59-66). 

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Libman (WO 2012/109634) as applied to claim 1, further in view of Einzinger (US 2013/0048881).
With respect to the limitations of claim 12, Libman discloses the claimed invention except for two of the non-zero amplitudes are the same.  However, Einzinger discloses two of the non-zero amplitudes are the same (0190, which may be the same or different from an amount of power at which energy is applied over another MSE) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the RF processing apparatus of Libman having an RF processing source with two of the non-zero amplitudes are the same of Einzinger for the purpose of determining a spatial location of an object in the energy application zone (Claim 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/1/2021